Citation Nr: 9909827	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-25 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite, to include scleroderma with Raynaud's phenomenon.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed February 1982 rating decision denied 
service connection for residuals of frostbite.

3.  The evidence added to the record since the February 1982 
rating decision denying service connection for residuals of 
frostbite is not duplicative or cumulative of evidence 
previously of record and is so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's current residuals of frostbite may not be 
dissociated from injury in service.  



CONCLUSIONS OF LAW

1.  Evidence received since the February 1982 denial of 
service connection for residuals of frostbite is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 

2.  Residuals of frostbite were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred 
frostbite while stationed in Korea north of the 38th parallel 
during the winter of 1950 - 1951.  As the veteran continues 
to suffer from residuals of frostbite, a favorable 
determination is requested.

A.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite.

A February 1982 rating decision denied service connection for 
residuals of frostbite.  The veteran's service medical 
records were not available at the time.  An April 1981 VA 
outpatient treatment report noted that the veteran complained 
of pain and discoloration of the fingers and toes.  

The February 1982 rating decision became final when the 
veteran did not file a notice of disagreement within one year 
of the date he was notified of the unfavorable determination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  A final decision cannot 
be reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the February 1982 
rating decision includes a June 1994 report from David R. 
Bickers, M.D.  Dr. Bickers provided that he had treated the 
veteran from January 1982 through December 1993, when he 
closed his practice.  He recounted the veteran's examination 
findings and treatment in great detail.  

Dr. Bickers reported that during his initial appointment with 
the veteran, the veteran complained of redness and coolness 
of the fingers, and to a lesser extent of the toes.  The 
veteran reported that he had noticed these complaints in 
Korea, when he had suffered from frostbite.  Dr. Bickers 
stated that he examined the veteran at that time, and it was 
his impression that the veteran had sequelae of frostbite as 
well as the possibility of a coexistent developing collagen 
vascular disease, particularly scleroderma.  Thereafter, part 
of Dr. Bickers' treatment plan for the veteran consisted of 
minimizing exposure to cold.  

Dr. Bickers summarized that it was his opinion that the 
veteran had chronic scleroderma with Raynaud's phenomenon, 
and ischemic necrosis of the digits.  It was also reported 
that the veteran suffered from chronic superficial fungus 
infection of the skin as a well as Majocchi's granuloma.  Dr. 
Bickers stated that the veteran's scleroderma may well have 
been triggered by an episode of frostbite suffered during the 
Korean war.  Dr. Bickers opined that while such a direct 
relationship could only be inferred, it was his opinion that 
cold injury such as frostbite might well be a precipitating 
event in the development of Raynaud's phenomenon and 
scleroderma.  

Since the veteran sought to reopen his claim, several 
attempts have been made to obtain his service medical 
records.  In correspondence received in January 1995, the 
National Personnel Records Center (NPRC) informed the RO that 
no records were located for the veteran, and that given the 
veteran's service, his records might have been destroyed by a 
July 1973 fire.  

Additional searches for the veteran's service medical records 
found no records from the Surgeon General's Office, but did 
result in morning/sick reports showing that the veteran 
reported sick on December 25, 1949, and August 8, 1950.  No 
indication is provided of the nature of the conditions 
causing the veteran to report to sick call.  Sick call 
reports for the veteran's unit were missing for the period 
from December 29, 1950 to April 16, 1951.

In June 1995, the veteran testified at a RO personal hearing 
that he served in Korea from August 1950 until early December 
1951.  The veteran indicated he had been a tank mechanic and 
always worked outside.  He stated there was never a place 
inside to put a disabled vehicle, and that he slept in a 
sleeping bag inside the tarp-covered back of a 3/4-ton truck.  
He stressed he had had no other protection from the weather.  
The veteran testified that it was very cold in the winter, 
very cold and extremely cold.  He described the chill factor 
as bad.  He reported that about halfway through the winter 
his hands began to swell and hurt. He stated he had been 
treated with Streptomycin and Penicillin.  He could not 
recall the exact date that treatment began, but thought that 
it might have been the end of February or March 1951.  He 
recounted he had been treated by a medic everyday in a tent 
that was called a hospital, and had never been evacuated for 
treatment.  

The veteran stated that shortly after service, he attempted 
to seek service connection for frostbite.  He reported he was 
told at that time by a county veterans' service officer, whom 
he believed was a VA employee, that he could not get any 
benefits.  He stated that he had not done anything to seek 
benefits until 1981.  He reported that during this time, he 
sought private medical treatment, but that the records were 
not available.  

The veteran then described the current condition of his feet 
and hands.  He said that his post-service employment had 
included outside work.  He described such work as difficult 
for him because during the cold he often had to go inside his 
truck to warm up.  

The Board concludes that the additional evidence, 
specifically the veteran's available service medical records 
showing that he did report to sick call while in service in 
December 1949, and Dr. Bickers' report diagnosing current 
residuals of frostbite related to possible exposure to 
frostbite in Korea, are "new."  At the time of the February 
1982 rating decision, there were no service medical records 
available showing that the veteran had sought medical 
treatment while in service, and there was no medical evidence 
relating the veteran's current symptoms to frostbite, 
incurred in service.

The available service medical records and Dr. Bickers' report 
are also "material."  The service medical records are 
relevant and probative evidence supporting the veteran's 
contentions that he sought medical treatment for frostbite 
while on active duty in service during the winter of 1950-
1951.  Dr. Bickers' report is objective medical evidence that 
the veteran currently suffers from residuals of frostbite as 
the result of frostbite in service.  Indeed, Dr. Bickers 
noted that his treatment of the veteran was based on the 
opinion that the veteran's current symptoms were residuals of 
frostbite incurred in service.

The veteran's available service medical records and Dr. 
Bickers' report are so significant by themselves or in 
connection with evidence previously assembled that they must 
be considered to fairly decide the merits of the veteran's 
claim.  Accordingly, the veteran's claim is reopened and must 
be considered on a de novo basis.  See Spencer, 4 Vet. App. 
at 286-87; see also 38 U.S.C.A. § 7104(b).  

B.  Entitlement to service connection for residuals of 
frostbite.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

As a preliminary matter, the Board finds that the veteran's 
claim for entitlement to service connection for residuals of 
frostbite is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  See, Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a service connection claim which is not implausible 
when his contentions and the evidence of the record are 
viewed in the light most favorable to that claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.  The RO has made several attempts 
to obtain the veteran's service medical records.  

In this case, the NPRC has reported that the veteran's 
complete service medical records, if any, are not available, 
and are presumed to have been destroyed in a fire.  The Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where complete service medical records are not available.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The record contains evidence that the veteran served in Korea 
during the winter of 1950 - 1951.  The record also contains 
competent medical evidence that the veteran now has residuals 
of frostbite, which have been related by a medical doctor to 
frostbite incurred in Korea.  

It is true that the veteran's only available service medical 
records, morning/sick call reports from Korea, do not reflect 
a specified diagnosis or injury which required treatment.  
Nevertheless, the Board finds that there is no reason to 
disbelieve the veteran's testimony that he suffered frostbite 
in Korea during the winter of 1950-1951.  Indeed, such 
testimony is entirely credible, given the veteran's Korean 
service.  Moreover, given the particular circumstances of 
this case, it is not possible for the veteran to obtain and 
submit additional evidence.  The veteran's complete service 
medical records, which would almost certainly corroborate or 
rebut his testimony as to having been treated for frostbite 
while on active duty, were lost while in the federal 
government's custody, through absolutely no fault of the 
veteran's.  

As the dispositive evidence in this case was presumably 
destroyed by fire, the Board will not use the absence of such 
evidence to deny the claim.  In light of the evidence of the 
veteran's medical treatment in service in December 1949, 
consistent with the veteran's contentions,  and the post-
service medical evidence he has submitted, the Board resolves 
all doubt in the veteran's favor and grants service 
connection for residuals of frostbite, to include scleroderma 
with Raynaud's phenomenon.   


ORDER

Service connection for residuals of frostbite, to include 
scleroderma with Raynaud's phenomenon, is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

